     Case 1:20-cr-00184-DAD-BAM Document 10 Filed 10/30/20 Page 1 of 1


1

2

3

4
5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                 )      Case No: 1:20-cr-00184 DAD
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    AMY CAMPOS,                               )
                                                )
15                    Defendant.                )
                                                )
16

17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21           1.      Alekxia L. Torres is APPOINTED to represent the above defendant in this case
22   effective nunc pro tunc to October 23, 2020. This appointment shall remain in effect until further
23   order of this court.
24

25   IT IS SO ORDERED.
26
         Dated:     October 30, 2020                           /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
